DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 25, 2021 has been entered.

Information Disclosure Statement (IDS)
3.	The IDS submitted on 03/26/21 has been entered and considered by the Examiner.

Response to Remarks/Arguments

4.	The previous rejections mailed on 08/25/20 have been withdrawn due to proper amendments filed on 02/25/21. However, upon further consideration, a new ground(s) of rejection is made.
	
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 20, 22 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
	Claim 20 recites the limitation “said antibacterial light”. There is insufficient antecedent basis for this limitation in this claim and its dependent claim.
Claims 32-33 recites the limitation “said PLC module”. There is insufficient antecedent basis for this limitation in these claims.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, 5-12 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2016/0028605 A1 –Previously Cited), in view of Chan (US 2010/0238003 A1 –Previously Cited) and in further view of Webb (US 2017/0295476 A1).

Regarding claims 1 (method) & 10 (system), Gil teaches a method/system of transmitting information securely about events in a building to a network (Figure 4: 408/414/418 (building) and 404/422/424 (network)), the method/system (Paragraph 9: systems and methods herein involve aspects of accessing and/or improving building system efficiency and supporting linear asset networks e.g., some embodiments may include ways to measure occupant comfort, ways to conserve energy in heating and cooling linear asset networks, measure the efficiency of linear assets for energy and water delivery and consumption, improve machine efficiency by increasing maintenance effectiveness and many others) comprising: obtaining data about one or more events from at least one sensor disposed in or about said building (Figure 4: 408 “Detect Cold and Hot Zones”, 414 or 418 “Indoor Comfort Crowdsense Tracking”); transmitting said data from a first device connected to said sensor (Figure 4: 408 “Detect Cold and Hot Zones”, 414 or 418 “Indoor Comfort Crowdsense Tracking”) to a second device (Figure 4: 402), wherein said second device is operatively connected to a network gateway (Figure 4: 404/422“Generate tiny encrypted Big Data Playbook code”/424 (network) and Paragraph 77: Playbook contains the comparable server and database logic to collect and fuse sensor data); transmitting said data from said network gateway to said network (Paragraph 113: data collections, once collected from the various crowdsourced devices, can be packaged, aggregated, fused and encrypted in a secure container and uploaded from such a group of devices, via wireless communications such as WiFi, cellular, and/or short range such as Bluetooth to the internet); and encrypting said data to provide end-to-end data encryption between at least said first device and said network (Paragraph 50: data and code are encrypted in multiple protocols & Paragraph 113). Although Gil teaches transmitting data from the first device to second device, Gil does not explicitly disclose transmitting data from a first device to a second device over a powerline utilizing PLC communication. In a related field of endeavor, Chan discloses transmitting data from a first device to a second device over a powerline utilizing PLC communication (Figure 24 “PLC/HomePlug”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gil’s transmitting data to include PLC Paragraph 11. Although the above combination teaches the sensor, the combination does not explicitly disclose obtaining data from sensor in real time said sensor being disposed in a fixed position in said building. In a related field of endeavor, Webb discloses obtaining data from sensor in real time said sensor being disposed in a fixed position in said building (Figure 1: 110, Figures 2-4: 205 & Paragraph 45: receive data from sensors located within home, wherein data indicates motion, noise, heat, vibration within the home). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s system to include a fixed position sensor as in Webb. One of ordinary skill in the art would be motivated to do so to improve efficiency, Paragraph 3.

Regarding claims 2 & 11, The combination of Gil, Chan and Webb teaches the method/system of claim 1/10. In addition, Gil discloses wherein said sensor comprises at least one of occupancy sensor, light sensor, heat sensor, sound sensor, biometrics sensor, radio frequency identification (RFID) sensor, third-party sensor, or noxious gas sensor (Figure 4: 408 “Detect Cold and Hot Zones”, 414 or 418 “Indoor Comfort Crowdsense Tracking”).  

Regarding claims 3 & 12, Gil further discloses wherein said at least one sensor is part of a pluggable module (Paragraph 63: USB cable).  

Regarding claim 5, Gil also discloses wherein encrypting said data is performed at least partially in said first device (Paragraph 50: data and code are encrypted in multiple protocols & Paragraph 113).  

Regarding claim 6, Gil also discloses wherein end-to-end data encryption is between at least said sensor and said network (Paragraph 50: data and code are encrypted in multiple protocols & Paragraph 113).  

Regarding claim 7, Gil also discloses wherein said end-to-end data encryption comprises block chain communication from said first device to said network (Paragraph 50: data and code are encrypted in multiple protocols & Paragraph 113).  

Regarding claim 8, Gil also discloses wherein said second device transmits said encrypted data to said network gateway (Figure 4: 402 & 404/422“Generate tiny encrypted Big Data Playbook code”/424 (network)).

Regarding claim 9, Gil also discloses wherein said network is the internet (Paragraph 113: internet).

Regarding claim 29, The combination of Gil, Chan and Webb teaches the method of claim 1. In addition, Webb discloses wherein said sensor is disposed in an outlet (Figures 2-4: 205 & Paragraph 73: lighting system).

Regarding claim 30, Webb further discloses wherein said outlet is a light socket (Figures 2-4: 205 & Paragraph 73: lighting system).

Regarding claim 31, Webb further discloses wherein said first device is a lamp (Figures 2-4: 205 & Paragraph 73: lighting system).

9.	Claims 20, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gil, in view of Chan, in view of Webb and in further view of Farren (US 2014/0356229 A1).

Regarding claim 28, The combination of Gil, Chan and Webb teaches the method of claim 1. Webb further discloses wherein said data is occupancy of a portion of said building, and further comprising, at least, determining that said portion of said building is vacant based on said data (Figure 1: 110, Figures 2-4: 205 & Paragraph 45: receive data from sensors located within home, wherein data indicates that the home is not occupied). However, the combination fails to teach causing lights in said portion of said building to emit bacteria-suppressing light. In a related field of endeavor, Farren discloses causing lights in said portion of said building to emit bacteria-suppressing light (Paragraph 45: communicating with a radiofrequency identifier…activating the germicidal UV light source). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s system to include bacteria-suppressing light as in Farren. One of ordinary skill in the art would be motivated to do so to sanitize a room, Paragraph 665.

Regarding claim 20, The combination of Gil, Chan, Webb and Farren teaches the method of claim 28. In addition, Farren discloses wherein said antibacterial light is violet or ultraviolet light (Paragraph 45: activating the germicidal UV light source).

Regarding claim 23, Farren further discloses wherein said portion is at least of a kitchen, nursery or hospital room (Paragraph 665: a kitchen, nursery, medical room, etc.).

10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gil, in view of Chan, in view of Webb, Farren and in further view of Budai (US 2013/0094204 A1).

Regarding claim 22, Although the combination of Gil, Chan, Webb and Farren teaches the method of claim 20, the combination does not explicitly disclose wherein said violet light is 405nm. In a related field of endeavor, Budai discloses wherein said violet light is 405nm (Paragraph 29: 405nm (violet)). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s system to include violet light as in Farren. One of ordinary skill in the art would be motivated to do so to provide cost effective air disinfection, Paragraph 5.

11.	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gil, in view of Chan, in view of Webb and in further view of Harbers (US 2016/0302280 A1).

Regarding claim 32, Although the combination of Gil, Chan and Webb teaches the method of claim 1, the combination does not explicitly disclose wherein said PLC module is disposed in Figure 1: 110 & “PLC”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s system to include PLC module as in Harbers. One of ordinary skill in the art would be motivated to do so to be able to communicate data to external device, Paragraph 3. 

Regarding claim 33, Harbers further discloses wherein said PLC module is disposed in said module (Figure 1: 110 & “PLC”).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633